Title: To Alexander Hamilton from George Washington, 27 April 1781
From: Washington, George
To: Hamilton, Alexander



New Windsor [New York] 27th. Apl 17⟨81⟩
Dear Sir,

Your letter of this date has not a little embarrassed me. You must remember the ferment in the Pensylvania line the last Campaign occasioned by the appointment of Major McPhearson; and you know the uneasiness which at this moment exists among the Eastern Officers on Acct. of the commands conferred upon Colo. Gemat and Major Galvan although it was the result of absolute necessity.
Should circumstances admit of the formation of another advanced Corps of which I see very little prospect from present appearances it can be but small and must be composed almost entirely of Eastern Troops, and to add to the discontents of the Officers of those lines by the further appointment of an Officer of your Rank to the command of it, or in it, would, I am certain, involve me in a difficulty of a very disagreeable & delicate nature; and might perhaps lead to consequences more serious than it is easy to imagine. While I adhere firmly to the right of making such appointments as you request I am at the same time obliged to reflect that it will not do to push that right too far, more especially in a service like ours—and at a time so critical as the present.
I am convinced that no officer can with justice dispute your merit and abilities. The opposition heretofore made has not been for want of those qualifications in the Gentlem[e]n who are & have been the objects of discontent. The Officers of the line contend, without having reference to particular persons, that it is a hardship and reflection upon them to introduce Brevet Officers into commands (of some permanency) in which there are more opportunities of distinguishing themselves than in the line of the Army at large, & with the men they have had the trouble to discipline and to prepare for the field.
My principal concern arises from an apprehension that you will impute my refusal of your request to other motives than these I have expressed, but I beg you to be assured I am only influenced by the reasons which I have mentioned.
I am, Dr Sir   Yr. Obedt. Hble. Servt.
Go: Washington

